UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 8, 2009 ECHOSTAR CORPORATION (Exact name of registrant as specified in its charter) NEVADA 001-33807 26-1232727 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 100 INVERNESS TERRACE E. ENGLEWOOD, COLORADO (Address of principal executive offices) 80112 (Zip Code) (303)706-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02. Termination of a Material Definitive Agreement. On March11, 2008, EchoStar Corporation (“EchoStar”) entered into a transponder service agreement (the “Bell Transponder Agreement”) with Bell ExpressVu Inc., in its capacity as General Partner of Limited Partnership (“Bell ExpressVu”), which provided, among other things, for the provision by Bell ExpressVu to EchoStar of service on sixteen (16)BSS transponders on the Nimiq 5 satellite at the 72.7° W.L. orbital location, all in accordance with the terms and conditions of the Bell Transponder Agreement. On September 15, 2009, EchoStar entered into a transponder service agreement (the “Telesat Transponder Agreement”) with Telesat Canada (“Telesat”), which provides, among other things, for the provision by Telesat to EchoStar of service on all thirty-two (32)BSS transponders on the Nimiq 5 satellite, all in accordance with the terms and conditions of the Telesat Transponder Agreement.As disclosed in EchoStar’s Current Report on Form 8-K filed September 18, 2009, upon the occurrence of certain events, the Bell Transponder Agreement would terminate and the Telesat Transponder Agreement would become effective.As of October 8, 2009, the Bell Transponder Agreement terminated and the Telesat Transponder Agreement became effective.The Nimiq 5 satellite was placed into service on October 10, 2009. Additionally, on March11, 2008, EchoStar entered into a transponder service agreement with DISH Network L.L.C. (“DISH L.L.C.”), a wholly-owned subsidiary of DISH Network Corporation (“DISH Network”), pursuant to which DISH L.L.C. will receive service from EchoStar on the sixteen (16) BSS transponders covered by the Bell Transponder Agreement (the “DISH Bell Agreement”). DISH Network guaranteed certain obligations of EchoStar under the Bell Transponder Agreement. On September 15, 2009, EchoStar agreed with DISH L.L.C., that DISH L.L.C. would receive service from EchoStar on all thirty-two (32) of the BSS transponders covered by the Telesat Transponder Agreement (the “DISH Telesat Agreement”).
